Citation Nr: 0620809	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
diagnosed as lichen simplex chronicus, to include as a 
residual of exposure to herbicides during active service.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran had active military service from July 1968 to 
June 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The service medical records do not show any diagnosis of 
any skin disorder, including chloracne or any other acneform 
disease, during service or within the first year after the 
veteran left the Republic of Vietnam.  

3.  There is no competent medical evidence linking the 
veteran's current skin disorder, diagnosed as lichen simplex 
chronicus, to active military service or to herbicide 
exposure during service.  


CONCLUSION OF LAW

A skin disorder was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
May 2002 satisfied the duty to notify provisions with respect 
to the veteran's claim for service connection for a skin 
disorder.  The medical records identified by the veteran have 
been requested by the RO and obtained when such records were 
indicated as available.  A VA examination of the veteran has 
not been accorded, but none is required.  The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, there is no medical evidence of 
record showing that the veteran had a diagnosis of any skin 
disorder in service or that any claimed skin disorder may be 
related to any event in service.  Additionally, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  Consequently, the Board finds that VA did not have 
a duty to assist that was unmet.  The issue was adjudicated 
subsequent to the letter providing the required notice.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes service medical records and post-
service medical treatment records.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to his claim for service 
connection for a skin disorder.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2005).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002)

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (2005).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d)  are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2005). 

The veteran served in the Republic of Vietnam from January 
1969 to August 1970.  As such, he is presumed to have been 
exposed to Agent Orange during this period of service.  
Nevertheless, the preponderance of the evidence is against 
his claim for service connection for a skin disorder.  The 
veteran's service medical records have been obtained.  Review 
of these records reveals that the veteran did not have any 
complaints of, or treatment for, any skin disorder during 
service.  In April 1971, separation examination of the 
veteran was conducted and clinical evaluation of the 
veteran's skin was "normal," with no abnormalities noted by 
the examining physician.  

A VA medical center appointment form simply indicates that 
the veteran had a dermatology appointment in February 1981.  
An October 1994 treatment record reveals a diagnosis of 
scabies and a  June 1999 private medical treatment record 
reveals a diagnosis of "possible scabies," while a 
subsequent private medical examination report, dated in 
September 2000, indicates that the veteran's skin was normal.  
A private medical treatment record dated in March 2001 
indicates that the veteran had complaints of itching of the 
left upper extremity which was identified as lichen papules.  

Simply put, there is no medical diagnosis of chloracne or 
porphyria cutanea tarda which are the skin disorders which 
warrant service connection on the presumptive basis of 
exposure to Agent Orange during service under 38 C.F.R. 
§ 3.309(e).  The Board finds that, although the veteran has 
met the regulatory presumption of active service in the 
Republic of Vietnam during the Vietnam era, no competent 
medical evidence has been submitted demonstrating that any 
skin disorder due to herbicide exposure is present.  

Notwithstanding the foregoing, the veteran may establish 
service connection for a skin disorder with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).

In the present case, there is evidence of recent diagnoses of 
skin disorders, specifically scabies and lichen simplex 
chronicus.  However, there is no evidence of any skin 
disorder during service, and no competent medical evidence 
linking any current skin disorder to either military service 
or to Agent Orange exposure during service.  Accordingly, 
service connection for a skin disorder must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the grant of service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder, diagnosed as lichen 
simplex chronicus, is denied.  


REMAND

The veteran claims entitlement to service connection for 
PTSD.  Recent VA treatment records indicate that the veteran 
is currently diagnosed with depression.  However, a hand 
written note seems to indicate treatment at a Vet Center with 
a diagnosis of PTSD.  Moreover, there has been no 
verification of any of the stressors alleged by the veteran.  
Additional development is therefore required.  

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide authority for VA to obtain 
complete psychiatric treatment records 
from Dr. Joseph E. Rawlings.  After 
securing such authorization, arrangements 
should be made to obtain complete copies 
of all of these records.  

2.  Ask the veteran to identify the 
precise dates and locations of the VA 
medical center and Vet Center where he 
has been diagnosed with, or treated for 
PTSD or any other psychiatric disorder.  
Then request complete copies of these 
records.  

3.  Request from the veteran another 
statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.

4.  Regardless of the veteran's response, 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
and all associated documents should be 
sent for verification to:

U. S. Army and Joint Services  (JSRRC) 
Records Research Center
7701 Telegraph Road  
Kingman Building, Room 2C08  
Alexandria, VA 22315-3802

See VA MANUAL M21-1, Part VI, Paragraph 
7.46.  They should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors.

5.  After this development, make a 
determination if the veteran engaged in 
combat with the enemy, and if not, if 
there is credible supporting evidence 
that the claimed inservice stressor(s) 
asserted by the veteran occurred.  

6.  If a stressor has been confirmed, the 
veteran should be scheduled for an 
examination for psychiatric disorders.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination and the RO should inform the 
examiner as to which stressor or 
stressors have been verified.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders than PTSD, the 
examiner should reconcile the diagnoses.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify if the 
verified stressor(s) were sufficient to 
cause the PTSD.  Any psychological 
testing which the examiner feels would be 
helpful should to be accomplished.

7.  Following the above, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


